DETAILED ACTION
The instant application having Application No. 16/505,676 filed on July 8, 2019 is presented for examination by the examiner.
The amended claims submitted January 24, 2022 in response to the office action mailed September 17, 2021 are under examination. Claims 1-3, 6-7, 9-14, 18-24 and 30 are pending. Claims 4-5, 8, 15-17, 25-29 and 31-42 are cancelled. 
The indicated allowability of claims 1-3, 6-7, 9-14, 18-24 and 30 is withdrawn after further consideration of the references of record and in view of the newly discovered reference(s) to Chih USPGPub 20130077041 A1 and Kuntz EP 2980631 A1.  Rejections based on the newly cited reference(s) follow.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on January 8, 2018 (PCT/US2018/012820).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The drawings are objected to because the photographic figures 12-13 and 15 are not of sufficient quality so that all details in the photographs are reproducible in the printed patent, see MPEP §§ 608.02(V) and 608.02(b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (claim 12) “each of the plurality of surfaces of the swivel portion are configured to project through the respective cutout at the distinct rotational positions of the arm at which the surface is viewable” and (claim 19) “each of the plurality of faces are configured to project through the cutout when displayed at the corresponding rotational positions of the swivel portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, amended claim 1 from which claim 12 depends now requires “a transparent cover disposed adjacent the cutout such that the plurality of surfaces of the swivel portion are viewable through the transparent cover when the arm is rotated with respect to the frame.” This limitation is inconsistent with the limitation of claim 12: “wherein each of the plurality of surfaces of the swivel portion are configured to project through the respective cutout at the distinct rotational positions of the arm at which the surface is viewable.” Surface of the swivel portion cannot project through the cutout if it is blocked by a transparent cover. Furthermore no drawings or description of these two features occurring simultaneously is provided.
Regarding claim 13, amended claim 1 from which claim 13 depends now requires “a transparent cover disposed adjacent the cutout such that the plurality of surfaces of the swivel portion are viewable through the transparent cover when the arm is rotated with respect to the frame.” There is no embodiment or drawing which simultaneously shows both such a transparent cover and the limitation of claim 13 “wherein each of the plurality of surfaces of the swivel portion are configured to be flush with the respective cutout at the distinct rotational positions of the arm at which the surface is viewable.” None of Figs. 4, 5 or 7 show how such a transparent cover would be arranged when each of the plurality of surfaces of the swivel portion are configured to be flush with the respective cutout at the distinct rotational positions of the arm at which the surface is viewable. Thus the subject matter of claim 13 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “wherein each of the plurality of surfaces of the swivel portion are configured to project through the respective cutout at the distinct rotational positions of the arm at which the surface is viewable” is indefinite in light of the specification because the figures only depict one surface of the swivel portion projecting through the respective cutout at a distinct rotational position of the arm, see Fig. 6, not each of the plurality of surfaces see Fig. 7. Thus it is unclear whether this claim is intended to be drawn to (1) the depicted embodiment where one surface of the swivel portion is configured to project through the respective cutout at a distinct rotational position of the arm, and a second surface of the swivel portion is configured to lie flush with the cutout at another distinct rotational position of the arm or (2) an embodiment that is not shown in the figures. If the second meaning is the intended meaning then an appropriate drawing depicting this embodiment is required.
Regarding claim 19, the limitation “wherein each of the plurality of faces are configured to project through the cutout when displayed at the corresponding rotational positions of the swivel portion” is indefinite in light of the specification because the figures only depict one face of the swivel portion projection through the respective cutout at a distinct rotational position of the swivel portion, see Fig. 6, not each of the plurality of faces see Fig. 7. Thus it is unclear whether this claim is intended to 
Regarding claim 30, the limitations “first decorative surface” and “second decorative surface” in claim 30 include the term “decorative” which is a subjective term which renders the claim indefinite. See MPEP § 2173.05(b)(IV). The term “decorative” is not defined by the claim, the specification does not provide an objective standard for determining the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the current instance, although the specification gives the examples of “reflectors and/or lights (e.g., LED, halogen, luminescent material) or trademark logos, designs, etc.” the term “decorative” is a facially subjective term such that the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014). Anything that is visible or viewable to an observer could be considered to be decorative. For example the interior workings of the hinge could be considered decorative to a person who likes the look of machinery or gearing. For the purpose of examination the term “decorative” will be taken to include any surface that is viewable. However, even if this is the intended meaning, appropriate correction is required, such as replacing the term “decorative” with the term “viewable”; omitting the term “decorative”; or replacing the term “decorative” with a description of the decorative surface such as “a first surface having alternating grooves and ridges” and “a second surface without alternating grooves and ridges”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, 21-24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kuntz EP 2980631 A1 (hereafter Kuntz where reference will be made to the attached machine translation).
Regarding claim 18, Kuntz teaches “Eyewear (paragraph 1 “spectacle frames”) with a frame (paragraph 2: “front of the frame”) and a pair of arms (first element 2), each arm being connected to the frame by a respective hinge (hinge 1, which connects the first element 2 to the second element 3 and thereby to the front of the frame, see paragraph 43), the eyewear comprising:
a pair of connectors (portions of elements 2 and 3 that are connected to one another), each connector being attached to the frame (spiral end 31 is integrally formed with second element 3 which is connected to the front of the frame see paragraph 43) and the respective arm (the first end 4 of element 2 is integrally formed with second portion 5 which is a straight portion defining the temple arm) to form the respective hinge (31 and 4 together form hinge 1), each connector comprising:

a swivel portion (first end 4 of element 2) connected to the elongated portion (4 is connected to 30) and disposed within a cavity in the frame (the cavity in the spiral 31), wherein the swivel portion has a plurality of faces (in the first position of Figs. 2-3 the faces of straight portions 15 and 16 are viewable through cutout 42, while in the second position of Figs. 4-5 the faces of curved portion 20 and straight portion 16 are viewable through cutout 42) configured to be displayed through a cutout (orifice 42) to the cavity in the frame (42 opens up into the cavity of 31), each of the plurality of faces being displayed at corresponding rotational positions of the swivel portion (the position of Figs. 2-3 displays the faces of 15 and 16, while the position of Figs. 4-5 displays the faces of 16 and 20).”
Regarding claim 19, Kuntz teaches “the eyewear of claim 18, wherein each of the plurality of faces are configured to project through the cutout (see how 16 and 15 project through orifice 42 when the arm is in the position of Figs. 2-3 and how 16 and 20 project through orifice 42 when the arm is in the position of Figs. 4-5) when displayed at the corresponding rotational positions of the swivel portion (the positions of Figs. 2-3 and Figs. 4-5).”
Regarding claim 21, Kuntz teaches “the eyewear of claim 18, wherein the plurality of faces are configured on surfaces of the swivel portion such that a first face (the lateral face of 15) is visible through the cutout when the swivel portion is at a first rotational position (the face of 15 is visible from the side through orifice 42 when the hinge 1 is in the position of Figs. 2-3) and a second face (the lateral face of 16) is visible through the cutout when the swivel portion is at a second rotational position (the face of 16 is visible from the side through orifice 42 when the hinge 1 is in the position of Figs. 4-5).”
Regarding claim 22, Kuntz teaches “the eyewear of claim 21, wherein the first rotational position of the swivel portion corresponds to the respective arm being extended from the frame (the position of Figs. 2-3 is extended from the frame in that the two temple portions are along the same direction), and the second rotational position of the swivel portion corresponds to the respective arm being collapsed against the frame (the position of Figs. 4-5 is that where 2 is being collapsed against the frame in that 3 and 2 make substantially a right angle with one another).”
Regarding claim 23, Kuntz teaches “the eyewear of claim 22, wherein the first face (lateral face of 15) is configured to project through the cutout (see how there is a gap between 15 and 33 in Fig. 3 such that 15 projects through orifice 42 in this position) when the swivel portion is at the first rotational position (the position of Figs. 2-3 is the first rotational position where the arm is in the extended position).”
Regarding claim 24, Kuntz teaches “the eyewear of claim 23, wherein the second face (lateral face of 16) is configured to be flush with the cutout (see how there is no gap between 16 and 33 in Fig. 5, thus 16 is flush with the orifice 42) when the swivel portion is at the second rotational position (the position of Figs. 4-5 which is the second rotational position where the arm is folded against the frame).”
Regarding claim 30, Kuntz teaches “A method (see steps below) of using eyewear (paragraph 1 “spectacle frames”), comprising:
providing a frame (paragraph 2 “front of the frame”) defining a lens support (paragraph 2: “The front of the frame accommodates and holds the lenses”) and at least one cutout (orifice 42) located adjacent the lens support (42 is part of hinge 1 which is adjacent to the front of the frame), a first hinge (hinge 1) connected to a first arm (first element 2) at one side of the frame (the left side of the front of the frame), a second hinge (the right-hand side hinge 1) connected to a second arm (the right-hand element 2) at an opposing side of the frame (the right side of the front of the frame), a first decorative surface (the lateral face of 15 which is decorative in that it can be seen when the hinge is in the position 
rotating the first arm about the first hinge to a first position (the first position of Figs. 2-3) such that the first decorative surface is viewable through the cutout from a first vantage point (the lateral surface of 15 is viewable through 42 as viewed from the side), and such that the second decorative surface (the lateral surface of 16) is obscured from view through the cutout from the first vantage point (the lateral surface of 16 is obscured from view from the side when in the first position of Figs. 2-3); and
rotating the first arm about the first hinge to a second position (second position of Figs. 4-5) such that the second decorative surface (the lateral surface of 16) is viewable through the cutout from the first vantage point (the lateral surface of 16 is viewable through 42 when viewed from the side when the arm is in the position of Figs. 4-5), and such that the first decorative surface is obscured from view through the cutout from the first vantage point (the lateral surface of 15 is obscured from view when viewed from the side in the position of Figs. 4-5).”

Claims 18, 20-22 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mizuno JP 11287969 (hereafter Mizuno, where reference will be made to the machine translation appended to the original foreign patent document).
Regarding claim 18, Mizuno teaches (Figs. 1-3) “Eyewear (abstract “spectacles” Figs. 1-3) with a frame (F) and a pair of arms (20, of which there are two, given that Figs. 1-3 depict a set of spectacles), each arm being connected to the frame by a respective hinge (see pivotal connection at P), the eyewear comprising:

an elongated portion (lateral portion of 10 that extends in the same direction as the arm 20) extending along (the lateral portion of 10 extends along the same direction as 20) and attached to a portion of the respective arm (10 is attached to the front portions of 21A and 21B of arm 20) adjacent the frame (the attachment between 10 and 21A/21B is adjacent to the frame F); and
a swivel portion (the vertical pins at the distal ends of 21A and 21B and the portion of the decorative body that resides in the cavity of 10) connected to the elongated portion (the vertical pins are attached to the elongated portion of 10 in that they enter holes 13A and 13B, and the front portion of 30 is connected to the elongated portion in that it resides within the cavity of 10 compare Figs. 1 and 2) and disposed within a cavity in the frame (the distal ends of 21A, 21B and 30 are disposed within the cavity in 10 which is the area enclosed by plate bodies 11A, 11B and base part 12 in Figs. 1-3), wherein the swivel portion has a plurality of faces (the lateral face of the front portion of 30, and the front face of the front portion of 30) configured to be displayed through a cutout (opening formed by the top, bottom, and sides of the front face of the armor body 10 as seen in Fig. 1) to the cavity in the frame (the lateral face of the front portion of 30 is displayed through the lateral portion of the cutout when the arm is in the extended, in-use position, and the front face of the front portion of 30 is displayed through the lateral portion of the cutout when the arm is in a folded position against the back of the frame F), each of the plurality of faces being displayed at corresponding rotational positions of the swivel portion (the lateral face is displayed when the arm is in the extended position, and the front face is displayed when the arm is in the folded position).”
Regarding claim 20, Mizuno teaches “the eyewear of claim 18, wherein each of the plurality of faces are configured to be flush with the cutout when displayed at the corresponding rotational positions of the swivel portion (As best seen in Figs. 1 and 3B decorative body 30 is flush with the lateral cutout of body 10 when the arm 20 is in the extended position. As shown in Fig. 2, the lateral face of 30 and the front face of 30 are approximately equidistant from the back surface of groove 32, thus the front face of 30 will also be flush with the lateral cutout of body 10 when the arm is in the folded position. Note that the term “flush” cannot be interpreted as literally exactly extending along the same plane, but rather should be understood as neither substantially projecting from nor substantially recessed from the adjacent surface).”
Regarding claim 21, Mizuno teaches “the eyewear of claim 18, wherein the plurality of faces are configured on surfaces of the swivel portion such that a first face (lateral surface of 30) is visible through the cutout when the swivel portion is at a first rotational position (the lateral surface of 30 is visible through the lateral cutout in 10 when the swivel portion is at a first position where the arm is extended) and a second face (front surface of 30) is visible through the cutout when the swivel portion is at a second rotational position (the front surface of 30 is visible through the lateral cutout of 10 when the swivel portion is in a second position where the arm 30 is folded against the back surface of frame F).”
Regarding claim 22, Mizuno teaches “the eyewear of claim 21, wherein the first rotational position of the swivel portion corresponds to the respective arm being extended from the frame (the lateral surface of 30 is visible through the lateral cutout in 10 when the swivel portion is at a first position where the arm is extended), and the second rotational position of the swivel portion corresponds to the respective arm being collapsed against the frame (the front surface of 30 is visible through the lateral cutout of 10 when the swivel portion is in a second position where the arm 30 is folded against the back surface of frame F).”
Regarding claim 30, Mizuno teaches (Figs. 1-3) “A method (see steps below) of using eyewear (abstract “spectacles” Figs. 1-3), comprising:
providing a frame (F) defining a lens support (see lens marked “R” in Fig. 1) and at least one cutout located adjacent the lens support (opening formed by the top, bottom, and sides of the front face of the armor body 10 as seen in Fig. 1), a first hinge (the hinge formed by 10, 30 and 20 at point P) connected to a first arm (left arm 20) at one side of the frame (the left side), a second hinge (the right-hand side hinge of the spectacles) connected to a second arm (the right arm 20) at an opposing side of the frame (the right side), a first decorative surface (the lateral surface of the front portion of 30, which is decorative in that it can be seen and has a smooth surface) located adjacent the cutout (the lateral surface of 30 is adjacent to the cutout in body 10), and a second decorative surface (the front face of the front portion of 30, which is decorative in that it can be seen and has a smooth surface) distinct from the first decorative surface (the front surface is distinct from the lateral surface at least in that they are located on different sides) located adjacent the cutout (the front surface is adjacent the cutout in 10 when the arm is in a folded position);
rotating the first arm about the first hinge to a first position (the extended, in-use, position of arm 20) such that the first decorative surface is viewable through the cutout from a first vantage point (the lateral surface of 30 is viewable through the lateral portion of the cutout in body 10 from a side vantage point), and such that the second decorative surface is obscured from view through the cutout from the first vantage point (the front face of 30 is obscured from view through the lateral portion of the cutout in 10, see Fig. 3A); and
rotating the first arm about the first hinge to a second position (the folded position where the arm 20 is folded against the back of frame F) such that the second decorative surface is viewable through the cutout from the first vantage point (when the arm 20 is in the folded position, the front surface of 30 is viewable through the lateral portion of the cutout in 10 when viewed from the side), and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno JP 11287969 (hereafter Mizuno, where reference will be made to the machine translation appended to the original foreign patent document) in view of Chih USPGPub 20130077041 A1 (hereafter Chih).
Regarding claim 1, Mizuno teaches (Figs. 9-11) “Eyewear (abstract “spectacles” Figs. 9-11), comprising: 
a frame (F) having at least one cavity (the area enclosed by plate bodies 11A, 11B and base part 12 in Figs. 9-11) disposed at one side thereof (the left side of frame F, as in Figs. 9-11), the cavity being formed adjacent a cutout in the frame (opening formed by the top, bottom, and sides of the front face of the armor body 10 as seen in Fig. 10); and 

a … cover (cover body decoration 40) disposed adjacent the cutout (see how 40 fits within the cutout of the armor body 10 in Figs. 9 and 11).”
However, Mizuno, Figs. 9-10, fails to explicitly teach “a plurality of surfaces of the swivel portion are viewable through the cutout; and
a transparent cover disposed adjacent the cutout such that the plurality of surfaces of the swivel portion are viewable through the transparent cover when the arm is rotated with respect to the frame.”
Note that Mizuno does teach that the decorative body 30 can be made of acrylic plastic or amber (see paragraph 14) both of which would typically be transparent.
Chih teaches (claim 1) “Eyewear (abstract: eyewear, Fig. 3) comprising:
	a frame (frame 116)…;
	at least one arm (arm 202) rotationally connected to the frame by a swivel portion (hinge 114)… and
	a transparent cover (transparent arm 202).”
Chih further teaches (paragraph 9) “Arm 104 and arm 106 may also have various shapes, colors, embellished and can be transparent to display the internal elements of arm 104, 106”.
Thus Chih teaches that a portion of the eyewear that covers the hinge may be made transparent so as to display the internal elements.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the decorative cover of Mizuno from a transparent material as taught 
Note that the limitations “a plurality of surfaces of the swivel portion are viewable through the cutout; and … the plurality of surfaces of the swivel portion are viewable through the transparent cover when the arm is rotated with respect to the frame” are considered to be met by the combination of Mizuno and Chih. Once the cover body decoration 40 of Mizuno is made transparent, then the side surfaces of 21A and 21B are viewable through the side surface of 40 when the arm is in the position of Fig. 11, and the front surfaces of 21A and 21B are viewable through the side surface of 40 when the arms are in a folded position against the back of the frame. 
Regarding claim 2, the Mizuno-Chih combination teaches “the eyewear of claim 1,” and Mizuno further teaches (Figs. 9-11) “further comprising another cavity (Cavity formed on the right side opposite the left side cavity formed by the area enclosed by plate bodies 11A, 118, and base part 12 in Fig. 7; note: abstract discloses a simple temple fitting for spectacles, it is well know that spectacles have symmetrically opposing structures) disposed at an opposing side of the frame (right side (not shown) of the frame F in Figs. 9-11), the other cavity being formed adjacent another cutout in the frame (right side opening (not shown) opposite to the opening formed by top, bottom, and sides of the front face armor body 10 as seen in Fig. 10); and
another arm (right side arm (not shown) opposite to arm 20 seen in Figs. 9-11) rotationally connected to the frame (about pivot P) by another swivel portion (on the right side (not shown) opposite to the swivel portion forms by the front portions of 21A and 21B along with their respective integrally formed top and bottom projections as seen in Fig. 10), the other swivel portion configured to be disposed (within area enclosed by plate bodies 11A and 11B and base part 12 in Figs. 9-11) and rotate (about pivot P) within the other cavity.”

Regarding claim 3, the Mizuno-Chih combination teaches “the eyewear of claim 1,” and Mizuno further teaches “wherein the cutout (opening formed by the top, bottom, and sides of the front face of armor body 10 as seen in Fig. 10) extends through the frame from an exterior surface of the frame to an interior surface of the frame (from the outer surface to the inner surface as seen in Fig. 10).”
Regarding claim 7, the Mizuno-Chih combination teaches “the eyewear of claim 1,” and Mizuno further teaches “wherein at least one of the plurality of surfaces of the swivel portion includes a surface (outer side surface of 21A and 21B) that is … disposed along a plane (the vertical plane) substantially parallel with an axis about which the swivel portion rotates with respect to the cavity (the vertical plane of surfaces 21A and 21B is substantially parallel with the axis of pivot P about which the swivel portion rotates with respect to the cavity).”
However, it would be unreasonable to say that Mizuno Figs. 9-11 teaches “wherein at least one of the plurality of surfaces of the swivel portion includes a surface that is substantially flat.” since the outer side surfaces of 21A and 21B are rounded.
However, Mizuno, Figs. 1-8 each teach ““wherein at least one of the plurality of surfaces of the swivel portion includes a surface (outer lateral surface of 30) that is substantially flat (the outer lateral surface of 30 is substantially flat, see also paragraph 26 “decorative body 30 is formed to have a flat shape”) and disposed along a plane (the vertical plane) substantially parallel with an axis about which the swivel portion rotates with respect to the cavity (the vertical plane of the outer lateral surface of 30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a decorative body 30 into the arm 20 of Figs. 9-11 in the same manner as Figs. 1-6 as taught by Mizuno, because such a decorative body 30 would provide a decorative element to the temples as shown by Mizuno Figs. 1-6.
Note that the limitations of claim 1 “a plurality of surfaces of the swivel portion are viewable through the cutout; and … the plurality of surfaces of the swivel portion are viewable through the transparent cover when the arm is rotated with respect to the frame” are still taught by this combination. If the configuration for holding the decorative body 30 is that of Figs. 4-6 then it is still the side surfaces of the front ends of 21A and 21B that are viewable through the transparent cover. If the configuration for holding the decorative body 30 is that of Figs. 1-3 then it would be the side surfaces of front end of 30, forward of escape groove 32, which are viewable through the transparent cover when the arm is rotated with respect to the frame. 
	Regarding claim 9, the Mizuno-Chih combination teaches “the eyewear of claim 1, wherein the cutout is configured such that a first surface of the plurality of surfaces (the lateral surface of the front end portions of 21A and 21B) is viewable (as taught by Mizuno and Chih taken in combination where the cover 40 is transparent) through the cutout from a first vantage point (when viewed from the side as depicted in Fig. 11), and a second surface of the plurality of surfaces (the front surface of the front end portions of 21A and 21B) is obscured from view through the cutout from the first vantage point (although the front surface of the front end portions of 21A and 21B are viewable through the front surface of 40 when 40 is transparent, they are obscured from view through the cutout from the first vantage point, i.e. when viewed from the side) if the arm is oriented in a first position (an extended, in-use position as shown in Fig. 11).”
Regarding claim 10, the Mizuno-Chih combination teaches “the eyewear of claim 9, wherein the cutout is configured such that the first surface (lateral surface of the front end portions of 21A and 21B) is not viewable through the cutout from the first vantage point (the lateral surface of the front end portions of 21A and 21B are not viewable from the first vantage point, when viewed from the side, when the arm is in a folded position against the back of the frame F), and the second surface (the front surface of the front end portions of 21A and 21B) is viewable through the cutout from the first vantage point if the arm is oriented in a second position (when the arm is in a folded position against the back of the frame the front surface of the front end portions of 21A and 21B is viewable through the cover 40 when 40 is transparent when viewed from the first vantage point, i.e. when viewed from the side).”
Regarding claim 11, the Mizuno-Chih combination teaches “the eyewear of claim 1, wherein each of the plurality of surfaces of the swivel portion (the front and lateral surfaces of the front end portions of 21A and 21B of Mizuno) are viewable through the cutout (viewable through cover 40 of Mizuno when 40 is transparent as taught by Chih and motivated above) at distinct rotational positions of the arm relative to the frame (the front and lateral surfaces of the front end portions of 21A and 21B are viewable through the side surface of the cutout at the distinct rotational positions of an extended, in-use position shown in Fig. 11 and a folded position against the back of the frame).”
Regarding claim 14, the Mizuno-Chih combination teaches “the eyewear of claim 11, wherein the plurality of surfaces of the swivel portion (Mizuno: the front and lateral surfaces of the front portions of 21A and 21B) are configured such that a first surface (the lateral surface) is visible through the cutout (visible through the lateral surface of 40 when 40 is transparent as taught by Chih and motivated above) when the swivel portion is at a first rotational position (the extended in-use position of Fig. 11) and a second surface (front surface) is visible through the cutout (visible through the lateral surface of 40 when 40 is transparent as taught by Chih and motivated above) when the swivel portion is at a second rotational position (a folded position against the back of the frame).”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno JP 11287969 (hereafter Mizuno, where reference will be made to the machine translation appended to the original foreign patent document) in view of Chih USPGPub 20130077041 A1 (hereafter Chih) as applied to claim 1 above and further in view of Lee (KR-10-0931791, hereafter Lee where reference will be made to the machine translation appended to the original foreign patent document).
Regarding claim 6, the Mizuno-Chih combination teaches “the eyewear of claim 1,” however fails to teach “wherein the swivel portion is separately and distinctly formed from the arm.”
Lee is in the field of Spectacle Frames (Title) and teaches a swivel portion (2) is separately and distinctly formed (as in Fig. 2) from an arm (3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mizuno-Chih combination with the teaching of Lee for the purpose of providing a no welding hinge as taught by Lee, paragraph 14.

Response to Arguments
The indicated allowability of claims 1-3, 6-7, 9-14, 18-24 and 30 is withdrawn after further consideration of the references of record and in view of the newly discovered reference(s) to Chih USPGPub 20130077041 A1 and Kuntz EP 2980631 A1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lachambre et al. USPGPub 20150316791 A1 “Eyewear with Interchangeable Ornament Mounting System, Ornament Receiving System for Eyewear and Method of Mounting Ornaments to Eyewear” pertinent to at least claims 18-19, 21-23 and 30.
Chen USPGPub 20130128220 A1 “Eyeglasses” pertinent to at least claims 18, 21-22 and 30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872